MERRIMAN S. SMITH, Judge.
On June 21, 1948, Dr. A. R. Sidell, of Williamstown, *181Wood county, West Virginia, was driving across the state-owned Williamstown-Marietta bridge, about 8:45 o’clock in the morning, and the wooden floor boards being loose, one flew up and cut in two the right rear tire and tube of claimant’s automobile, damaging the same in the amount of $19.81.
The bridges along the state highways should be maintained in a safe condition at all times; for this reason the Legislature has enacted a statute, code 17-4-83, Michie’s code 1474(15), which provides for regular inspection of all bridges and proper care and maintenance of them.
From the written evidence of the district engineer of the state road commission, the bridge in the instant claim was in bad condition, and due to the negligence of the state road commission and no apparent negligence on the part of the claimant this is a meritorious claim.
The state road commission concurred in and submitted the claim to this court and it was approved by the attorney general.
An award by majority of the court is hereby granted to claimant Dr. A. R. Sidell, in the amount of nineteen dollars and eighty-one cents ($19.81).